            Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 1 of 6



 1 EILEEN R. RIDLEY, CA BAR NO. 151735
     eridley@foley.com
 2 FOLEY & LARDNER LLP
   555 CALIFORNIA STREET
 3 SUITE 1700
   SAN FRANCISCO, CA 94104-1520
 4 TELEPHONE: 415.434.4484
   FACSIMILE: 415.434.4507
 5
   JAMI A. GEKAS, (Pro Hac Vice)
 6   jgekas@foley.com
   FOLEY & LARDNER LLP
 7 321 NORTH CLARK STREET
   SUITE 2800
 8 CHICAGO , IL 60654-5313
   TELEPHONE: 312.832.4500
 9 FACSIMILE: 312.832.4700

10 ROBERT S. WEISBEIN (Pro Hac Vice)
     rweisbein@foley.com
11 FOLEY & LARDNER LLP
   90 PARK AVENUE
12 NEW YORK, NY 10016-1314
   TELEPHONE: 212.682.7474
13 FACSIMILE: 212.687.2329

14
     Attorneys for Plaintiff CHEGG, INC.
15

16                           UNITED STATES DISTRICT COURT
17                      NORTHERN DISTRICT OF CALIFORNIA
18                              SAN FRANCISCO DIVISION
19
     CHEGG, INC.,                            ) CASE NO: 5:18-cv-07194-EMC
20                                           )
                PLAINTIFF,                   )
21                                           )
          V.                                 ) JOINT CASE MANAGEMENT
22                                           ) STATEMENT & [PROPOSED] ORDER
     JOHN DOE                                )
23                                           )
                DEFENDANT.                   )
24                                           )
                                             )
25                                           )
                                             )
26                                           )
27

28

                                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                CASE NO. 5:18-CV-07194-EMC_
             Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 2 of 6



 1         The parties to the above-entitled action jointly submit this JOINT CASE
 2   MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing
 3   Order for All Judges of the Northern District of California and Civil Local Rule 16-9.
 4         1.     Jurisdiction & Service
 5         The Court has subject matter jurisdiction over this matter as it concerns an action
 6   commenced by Plaintiff Chegg, Inc. (“Chegg”) by filing a complaint on November 28,
 7   2018 charging Defendant “John Doe” who was later identified through expedited
 8   discovery as Rohman Sultan (“Sultan”) with violations of the Computer Fraud and
 9   Abuse Act, 18 U.S.C. § 1030, the California Comprehensive Computer Data Access and
10   Fraud Act, California Penal Code § 502 et seq, the United States Trademark Act of 1946,
11   as amended, 15 U.S.C. § 1051 et seq., and breach of contract (the “Complaint”). There
12   are no service issues as Sultan has now appeared in the action.
13         2.     Facts
14         Plaintiff alleges in the Complaint that Sultan (i) created, owned and operated the
15   website located at the URL www.textsheet.com (“Website”), (ii) circumvented
16   technological measures that control access to Chegg’s proprietary website located at the
17   URL www.chegg.com (“Chegg Site”) and/or portions thereof that are available only to
18   paying subscribers of Chegg’s services, and induced, encouraged, assisted, aided, abetted,
19   and materially contributed to third parties doing the same in violation of federal and state
20   law, (iii) willfully and repeatedly breached the Chegg Site Terms of Use, and (iv)
21   displayed Chegg’s registered trademark on the Website in a manner that constitutes
22   trademark infringement.
23         3.     Legal Issues
24         The legal issues in this matter concerns Sultan’s liability for the claims asserted as
25   described above. The parties are currently finalizing settlement negotiations including an
26   anticipated Final Order and Permanent Injunction on Consent.
27   ///
28   ///
                                                   1
                                           JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                     CASE NO. 5:18-CV-07194-EMC_
             Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 3 of 6



 1         4.     Motions
 2         Plaintiff brought a motion for expedited discovery which resulted in identifying
 3   defendant “John Doe” as Sultan. There have been follow up motions regarding
 4   discovery and service. Pursuant to their settlement discussions, the parties anticipate a
 5   negotiated Final Order and Permanent Injunction on Consent.
 6         5.     Amendment of Pleadings
 7         Plaintiff does not anticipate further amendment of the pleadings.
 8         6.     Evidence Preservation
 9         The parties have reviewed the Guidelines Relating to the Discovery of
10   Electronically Stored Information (“ESI Guidelines”), and confirm that they have met
11   and confirmed pursuant to Fed. R. Civ. P. 26 (f) regarding reasonable and proportionate
12   steps taken to preserve evidence relevant to the issues reasonably evidence in this action.
13         7.     Disclosures
14         The parties are finalizing settlement negotiations resulting in the anticipated
15   resolution of the matter in full. Thus, the parties’ further disclosure requirements have
16   been placed in abeyance.
17         8.     Discovery
18         Plaintiff has successfully brought a motion for expedited discovery resulting in the
19   identification of Sultan as “John Doe” and service of the Complaint on him. There has
20   also been some additional discovery regarding ownership and control of third party
21   websites. No further discovery is anticipated as the parties are finalizing settlement
22   negotiations which are anticipated to result in a Final Order and Permanent Injunction on
23   Consent.
24         9.     Class Actions
25         Not applicable.
26         10.    Related Cases
27         Not applicable.
28   ///
                                                  2
                                          JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                    CASE NO. 5:18-CV-07194-EMC_
             Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 4 of 6



 1         11.    Relief
 2         The Complaint sought cessation of Sultan’s activities and appropriate damages
 3   and restitution. The parties are finalizing their settlement negotiations and anticipate
 4   presenting the Court with a proposed Final Order and Permanent Injunction on Consent.
 5         12.    Settlement and ADR
 6         The parties are finalizing their settlement discussions and anticipate presenting the
 7   court with a Final Order and Permanent Injunction on Consent . The parties anticipate
 8   that the settlement should be finalized within the next thirty (30) days.
 9         13.    Consent to Magistrate Judge For All Purposes
10         The parties do not consent to have a magistrate judge conduct all further
11   proceeding in the matter.
12         14.    Other References
13         No other references are appropriate for the matter given the parties are finalizing
14   settlement negotiations and anticipate presenting the Court with a Consent Judgement
15   and Permanent Injunction.
16         15.    Narrowing of Issues
17         The parties are finalizing their settlement negotiations and anticipate presenting the
18   Court with a proposed Final Order and Permanent Injunction on Consent.
19         16.    Expedited Trial Procedure
20         Not applicable.
21         17.    Scheduling
22         The parties are finalizing their settlement negotiations and anticipate presenting the
23   Court with a proposed Final Order and Permanent Injunction on Consent. The parties
24   anticipate that the settlement should be finalized in the next thirty (30) days and suggest a
25   status conference regarding the settlement be set accordingly.
26         18.    Trial
27         The parties are finalizing their settlement negotiations and anticipate presenting the
28   Court with a proposed Final Order and Permanent Injunction on Consent and anticipate
                                                  3
                                          JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                    CASE NO. 5:18-CV-07194-EMC_
             Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 5 of 6



 1   that the settlement should be finalized in the next thirty (30) days and, thus, there will be
 2   no need for a trial.
 3         19.    Disclosure of Non-party Interested Entities or Persons
 4         The parties have filed the Certification of Interested Entities or Parties per Civil
 5   Local Rule 3-15.
 6         20.    Professional Conduct
 7         All attorneys of record for the parties have reviewed the Guidelines for
 8   Professional Conduct for the Northern District of California.
 9         21.    Other
10         The parties are finalizing their settlement negotiations and anticipate presenting the
11   Court with a proposed Final Order and Permanent Injunction on Consent and anticipate
12   that the settlement should be finalized in the next thirty (30) days. The parties
13   recommend that the Court set a settlement status conference accordingly.
14

15    Dated: June 6, 2019                            FOLEY & LARDNER LLP

16                                                   By: /s/ Eileen R. Ridley
17                                                   Robert S. Weisbein
                                                     Eileen R. Ridley
18                                                   Attorneys for Plaintiff
19                                                   Chegg, Inc.

20

21

22    Dated: June 6, 2019                            DICKINSON WRIGHT

23                                                   By: /s/ Steven A. Caloiaro
24                                                   Steven A. Caloiaro
                                                     Attorneys for Defendant
25                                                   Rohman Sultan
26

27

28
                                                   4
                                           JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                     CASE NO. 5:18-CV-07194-EMC_
             Case 3:18-cv-07194-EMC Document 38 Filed 06/06/19 Page 6 of 6



 1                                   CASE MANAGEMENT ORDER
 2         The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED
 3   ORDER is approved as the Case Management Order for this case and all parties shall
 4   comply with its provisions. In addition, the Court Orders that the matter be put on for a
 5   hearing on the status of the settlement on ___________________, 2019. Should the
 6   matter be fully resolved prior to that date, the parties need not appear.
 7         IT IS SO ORDERED.
 8

 9         Dated: ____________, 2019                _____________________________
10                                                  Honorable Edward M. Chen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   5
                                           JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                                                     CASE NO. 5:18-CV-07194-EMC_
